Name: Commission Regulation (EEC) No 582/92 of 6 March 1992 laying down detailed rules for the application, in respect of potato starch, of the import arrangements provided for in the Interim Agreement concluded between the European Economic Community and the European Coal and Steel Community, on the one hand, and the Republic of Poland, on the other
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  foodstuff;  plant product
 Date Published: nan

 Official Journal of the European Communities No L 62/297. 3 . 92 COMMISSION REGULATION (EEC) No 582/92 of 6 March 1992 laying down detailed rules for the application, in respect of potato starch, of the import arrangements provided for in the Interim Agreement concluded between the European Economic Community and the European Coal and Steel Community, on the one hand, and the Republic of Poland, on the other tion of the system of import and export licences and advance-fixing certificates for agricultural products (4), as last amended by Regulation (EEC) No 1599/90 (s); Whereas it should also be provided that import licences are issued following a review period and to the extent to be determined, where necessary, by the Commission ; Whereas sound management of the arrangement demands that, notwithstanding Article 12 of Commission Regula ­ tion (EEC) No 891 /89 of 5 April 1989 on special detailed rules for the application of the system of import and export licences for cereals and rice (6), as last amended by Regulation (EEC) No 337/92 f), the security for import licences issued under the arrangement be set at ECU 25 per tonne ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 518/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, on the one hand, and the Republic of Poland, of the one part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 3653/90 (3), and in particular Article 12 (2) thereof, Whereas the Association Agreement between the Euro ­ pean Economic Community and the European Coal and Steel Community, on the one hand, and Poland, on the other, was signed on 16 December 1991 ; whereas, pending the entry into force of that Agreement, the Community has decided to apply with effect from 1 March 1992, an interim agreement to be concluded with the said country, hereinafter referred to as the 'Interim Agreement' ; Whereas the Agreement referred to above made provision for a reduction in the import levy on potato starch falling within CN code 1108 1300 up to a certain quantity ; whereas, however, Protocol 7 thereof provided that the quantities originating in Poland for which import licences were issued as part of the generalized preferences scheme are to be deducted from the said quantities ; Whereas, while bearing in mind the provisions of the Interim Agreement designed to ensure the origin of the product, it should be provided that the management of the said scheme is ensured via import licences ; whereas, to this end, provision should be made, in particular, for details relating to the submission of the applications and for the information relating to the importation of the products in question to be shown on the applications and licences, notwithstanding Articles 8 and 21 of Commis ­ sion Regulation (EEC) No 3719/88 for 16 November 1988 laying down common detailed rules for the applica ­ Article 1 Imports into the Community, as part of the arrangement provided for in Article 14 (2) of the Interim Agreement, of the products falling within CN code 1108 13 00, origi ­ nating in Poland, set out in the Annex, shall be subject to the submission of an import licence under the provision of this Regulation . . Products shall be released for free circulation in the Community on submission of the EUR. 1 licence to be issued by the competent Polish authorities in accordance with Protocol No 4 of the Interim Agreement. Article 2 1 . Applications for import licences relating to the fixed quantity laid down by Regulation (EEC) No 3588/91 may be lodged with the competent authorities of any Member State on the first working day of the week before 1 p.m. Belgian time. (') OJ No L 56, 29. 2. 1992, p. 3 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OT No L 362, 27. 12. 1990, D . 28 . (4) OJ No L 331 , 2. 12. 1988, p. 1 . O OJ No L 151 . 15 . 6. 1990, p. 29 . (6) OJ No L 94, 7. 4 . 1989, p. 13. 0 OJ No L 36, 13 . 2. 1992, p. 15 . No L 62/30 Official Journal of the European Communities 7. 3. 92 Aftale Polen forordning (EÃF) nr. 582/92 EUR. 1 skal forelÃ ¦gges. Abkommen Polen Verordnung (EWG) Nr. 582/92 EUR.l ist vorzulegen . Ã £Ã Ã ¼Ã Ã Ã ½Ã ¯Ã ± Ã ¼Ã µ Ã Ã ·Ã ½ Ã Ã ¿Ã »Ã Ã ½Ã ¯Ã ±, Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 582/92. Ã ÃÃ ±Ã Ã ±Ã ¯Ã Ã ·Ã Ã · Ã · ÃÃ Ã ¿Ã Ã ºÃ Ã ¼Ã ¹Ã Ã · Ã Ã ¿Ã EUR.1 . Agreement Poland Regulation (EEC) No 582/92 EUR.l to be presented. Accord Pologne, rÃ ¨glement (CEE) n0 582/92 EUR.l Ã prÃ ©senter. Accordo Polonia regolamento (CEE) n. 582/92 EUR.l deve essere presentato . Overeenkomst Polen Verordening (EEG) nr. 582/92 EUR.l over te leggen . Acordo Polonia Regulamento (CEE) n? 582/92 EUR.l a apresentar. They must be for a quantity of not less than 50 tonnes product weight and not more than 1 000 tonnes. 2. Member States shall transmit import licence applica ­ tions to the Commission by telex or fax by 6 p.m. Belgian time on the day on which they are lodged. This notification shall be made separately from that of other applications for cereal import licences. 3 . By the following Friday at the latest the Commis ­ sion shall decide to what extent licence applications are to be accepted and shall notify the Member States by telex. 4. Licences shall, without prejudice to paragraph 3, be issued on the fifth working day following that on which their application was lodged. Article 21 (1 ) of Regulation (EEC) No 3719/88 notwithstanding, the starting time of the period of validity of the licence shall be the day of its issue. 5 . Article 8 (4) of Regulation (EEC) No 3719/88 notwithstanding, the quantity released for free circulation may not exceed that shown in boxes 17 and 18 of the import licence. To this end the figure '0' shall be entered in box 19 of the licence. Article 3 For potato starch to be imported at the reduced levy rate provided for in Article 1 ( 1 ) of Regulation (EEC) No 3834/90 the import licence application and the licence shall show : (a) in box 8 , the entry 'Poland'. The licence shall carry with it an obligation to import from the said country ; (b) in box 20, one of the following entries : (c) in box 24, one of the following entries : ExacciÃ ³n reguladora reducida un 50 % NedsÃ ¦ttelse af importafgiften med 50 % ErmÃ ¤Ã igung der AbschÃ ¶pfung um 50 % Ã Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã · Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ Ã ºÃ ±Ã Ã ¬ 50 % 50 % levy reduction PrÃ ©lÃ ¨vement rÃ ©duit de 50 % Prelievo ridotto del 50 % Met 50 % verlaagde heffing Direito nivelador reduzido de 50 % . Article 4 Article 12 (a) and (b) of Regulation (EEC) No 891 /89 notwithstanding, the security rate in the case of import licences covered by the present Regulation shall be ECU 25 per tonne . Article 5 This Regulation shall enter into force on 7 March. Acuerdo Polonia Reglamento (CEE) n ° 582/92 debe presentarse EUR.l . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 1992. For the Commission Ray MAC SHARRY Member of the Commission 7. 3 . 92 Official Journal of the European Communities No L 62/31 ANNEX CN code Description 199* 1993 199Ã   ¢ 1996fr quantity quantity quantity quantity quantity 1108 1300 Potato starch 5 500 (*) 6000 6500 7000 7500 (*) From this quantity is to be deducted that for which import licences were issued pursuant to Regulation (EEC) No 3700/91 for products originating in Poland.